SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Section 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of: April, 2013 Commission File Number: 001-14460 AGRIUM INC. (Name of registrant) 13131 Lake Fraser Drive S.E., Calgary, Alberta, Canada T2J 7E8 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:Form 20-F ¨Form 40-F þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AGRIUM INC. Date:April 4, 2013 By: /s/Gary J. Daniel Name: Gary J. Daniel Title:
